Citation Nr: 0411495	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for PTSD had 
not been received, and denied his claim for this benefit.  
The veteran filed a timely appeal to this adverse 
determination.

The Board notes that although the veteran had requested, and 
was scheduled for, a hearing on January 12, 2004 before a 
Veterans Law Judge sitting at the Board's Washington, DC 
office, said request was withdrawn pursuant to a written 
statement from the veteran received by VA in December 2003.  
See 38 C.F.R. §§ 19.75, 20.703, 20.704 (2003).  The veteran's 
claim is now properly before the Board for appellate review.


REMAND

In the same December 2003 letter to the Board referenced 
above, the veteran also requested that his claims file be 
sent back to the RO and that he be scheduled for a local 
hearing.  Therefore, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following development: 

The RO should determine whether the 
veteran wants a hearing at the RO before 
RO or Board personnel, and should 
accordingly schedule the veteran for such 
a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




